Citation Nr: 0936648	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-32 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 10, 2006, 
for the award of special monthly pension (SMP) based on the 
need for regular aid and attendance.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from December 1942 to 
June 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and September 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

In an October 2007 Hearing Options Election form, the Veteran 
requested a videoconference hearing at the RO before a 
Veterans Law Judge.  An August 2009 letter informed the 
Veteran that his hearing was scheduled in September 2009.  
The record reflects that the Veteran failed to report for his 
scheduled hearing.  He has not requested rescheduling of the 
hearing.  As such, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the Veteran by the RO in correspondence dated in April 2008 
and March 2009.

The Veteran contends that he is entitled to an earlier 
effective date for his award of SMP based on the need for 
regular aid and attendance.  

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of the receipt of the claim or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Moreover, 38 C.F.R. § 
3.401 provides a specific rule governing the effective date 
of an award of aid and attendance benefits.  That regulation 
specifies that the effective date for an award of special 
monthly pension for aid and attendance is limited to the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.401 (2009).

The Board notes that, in September 2008, the Veteran 
submitted to the RO additional evidence for consideration in 
connection with his claim on appeal consisting of VA 
treatment records dated from 1997 to 2008.  However, it 
appears that the RO did not consider this evidence when 
readjudicating this matter in the June 2009 supplemental 
statement of the case (SSOC) as the evidence was not listed 
among the evidence considered and was not discussed.  Under 
these circumstances, the Board has no alternative, but to 
remand this matter to the AMC/RO for consideration of the 
claim in light of the additional evidence received, in the 
first instance, and for issuance of a SSOC reflecting such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2009).

Accordingly, the case is REMANDED for the following action:

The AMC/RO must furnish to the Veteran an 
SSOC, readjudicating the claim on appeal 
in light of all pertinent evidence (to 
particularly include the evidence 
received, but not considered by the RO, in 
the June 2009 SSOC) and all legal 
authority and afforded a reasonable 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

